Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The following is a Non-Final Office action in response to communications received on 03/07/2017.  Claims 1-31 are currently pending and addressed below.

Allowable Subject Matter
Claims 12-14 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, does not teach or suggest, a method having the steps of sequentially passing a bulking agent and a cross-linking agent through a cannula and into a space between connective tissue layers surrounding a wall of a body vessel, wherein the bulking agent contains alginate, and the cross-linking agent includes SrCl2 and having a concentration between about 0.05 Molar and about 4.00 Molar.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of DeVries 2013/0315854. 
Stone teaches a method of modifying the luminal profile of a body vessel which includes the steps of advancing a cannula 173 out of the distal end of a catheter 141 a passing contrast dye toward a target site (paragraph 29), the cannula punctures the inner layer of the wall of the body vessel and a bulking agent is passed into the layers of connective tissues surrounding the vessel wall at the target site (paragraphs 116-117) (Fig. 8).  However, Stone does not teach that a crosslinking agent. 
DeVries teaches the use of bulking agent containing a crosslinking agent (paragraph 68, abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone with the bulking agent of DeVries since it is one of the many types of bulking agents known and used in the art. 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of DeVries 2013/0315854, as applied to Claim 1, further in view of Lamberti et al. 2003/0232746.
Stone in view of DeVries teaches the method as claimed and as discussed above.  However, Stone in view of DeVries does not teach that the bulking agent contains alginate. 
Lamberti teaches a bulking agent that may be made of alginate (paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone in view DeVries with the hydrogel of Lamberti since it is one of the many types of hydrogels known and used in the art for bulking agents. 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of DeVries 2013/0315854, as applied to Claim 1, further in view of Davis et al. 2004/0169299.
Stone in view of DeVries teaches the method as claimed and as discussed above.  However, Stone in view of DeVries does not teach a cross linking that includes a crosslinking agent SrCl2.
Davis teaches the use of strontium as a crosslinking agent (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone in view of DeVries with the crosslinking agent of Davis since it is one of the many crosslinking agents known and used in the art. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of Devries 2013/0315854 as applied to Claim 1, further view of Perkins 2009/0248142.
Stone in view of Devries teaches the method as claimed and as discussed above.  However, Stone in view of Devries does not teach that the body vessel is a vein or valve.  
Perkins teaches a method of introducing a bulking agent into the tissue surround a venous valve in order to modify the profile of the valve (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone in view of Devries with the venous valve location of Perkins in order to improve closure of the valve leaflets, as taught by Perkins (abstract). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of DeVries 2013/0315854 in view of Lamberti et al. 2003/0232746 in view of , further in view of Davis et al. 2004/0169299.
Stone in view of DeVries in view of Lamberti teaches the method as claimed and as discussed above.  However, Stone in view of DeVries in view of Lamberti does not teach a cross linking that includes a crosslinking agent SrCl2.
Davis teaches the use of strontium as a crosslinking agent (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone in view of DeVries with the crosslinking agent of Davis since it is one of the many crosslinking agents known and used in the art. 
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 2007/0078435 in view of DeVries 2013/0315854 in view of Lamberti et al. 2003/0232746 in view of Davis et al. 2004/0169299, further in view of Perkins 2009/0248142.
Stone in view of Devries in view of Lamberti in view of Davis teaches the method as claimed and as discussed above.  However, Stone in view of Devries in view of Lamberti in view of Davis does not teach that the body vessel is a vein or valve.  
Perkins teaches a method of introducing a bulking agent into the tissue surround a venous valve in order to modify the profile of the valve (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of Stone in view of Devries in view of Lamberti in view of Davis with the venous valve location of Perkins in order to improve closure of the valve leaflets, as taught by Perkins (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774